DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 5-5-2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10961029 has been reviewed and is NOT accepted.  See Terminal Disclaimer review decision dated 5/6/2022.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,961,029 (‘029 patent) in view of Stolzman (US Patent No. 5,450,681). 
Re. claim 21, claim 1 of the ‘029 patent discloses all of the limitations of claim 1 except for an intermediate bulk container (IBC) tote comprising a spout on a front face thereof, however, claim 1 does provide the intended use of an IBC and means for attaching to a spout thereof. Stolzman, teaches that it is old and well known in the art of intermediate bulk containers to provide an IBC with a spout (20) on a front face of the IBC (see Figure 1). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the claims of the ‘029 patent to provide an apparatus for the use of the device and to give greater claim scope protection. 
Re. claim 22, claim 1 of the ‘029 patent further discloses all of the limitations of claim 22.
Re. claim 23, claim 1 of the ‘029 patent further discloses all of the limitations of claim 23.
Re. claim 24, claim 1 of the ‘029 patent further discloses all of the limitations of claim 24.
Re. claim 25, claim 2 of the ‘029 patent further discloses all of the limitations of claim 25.
Re. claim 26, claim 3 of the ‘029 patent further discloses all of the limitations of claim 26.
Re. claim 27, claims 4 and 5 of the ‘029 patent further discloses all of the limitations of claim 27.
Re. claim 28, claim 6 of the ‘029 patent further discloses all of the limitations of claim 28.
Re. claim 29, claims 7 and 8 of the ‘029 patent further discloses all of the limitations of claim 29.
Re. claim 30, claims 9 and 10 of the ‘029 patent further discloses all of the limitations of claim 30.
Re. claim 31, claim 9 of the ‘029 patent further discloses all of the limitations of claim 31.
Re. claim 32, claim 11 of the ‘029 patent further discloses all of the limitations of claim 32.
Re. claim 33, claims 1, 11, and 12 of the ‘029 patent discloses all of the limitations of claim 33 except for an intermediate bulk container (IBC) tote comprising a spout on a front face thereof, however, claim 1 does provide the intended use of an IBC and means for attaching to a spout thereof. Stolzman, teaches that it is old and well known in the art of intermediate bulk containers to provide an IBC with a spout (20) on a front face of the IBC (see Figure 1). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the claims of the ‘029 patent to provide an apparatus for the use of the device and to give greater claim scope protection.
Re. claim 34, claim 1 of the ‘029 patent further discloses all of the limitations of claim 34.
Re. claim 35, claim 1 of the ‘029 patent further discloses all of the limitations of claim 35.
Re. claim 36, claim 14 of the ‘029 patent further discloses all of the limitations of claim 36.
Re. claim 37, claim 15 of the ‘029 patent further discloses all of the limitations of claim 37.
Re. claim 38, claim 16 of the ‘029 patent further discloses all of the limitations of claim 38.
Re. claim 39, claims 1, 4-5, 11 and 14 of the ‘029 patent discloses all of the limitations of claim 39 except for an intermediate bulk container (IBC) tote comprising a spout on a front face thereof, however, claim 1 does provide the intended use of an IBC and means for attaching to a spout thereof. Stolzman, teaches that it is old and well known in the art of intermediate bulk containers to provide an IBC with a spout (20) on a front face of the IBC (see Figure 1). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the claims of the ‘029 patent to provide an apparatus for the use of the device and to give greater claim scope protection.
Re. claim 40, claim 1 of the ‘029 patent further discloses all of the limitations of claim 40.


Reasons For Allowability
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claims could either not be found or was not suggested in the prior art of record.  The subject matter not found was a micro-spill prevention system according to the claim wherein the micro-spill prevention unit includes an attachment portion secured under the spout, the attachment portion comprising a bucket portion; and a fluid retaining portion rotationally coupled to the attachment portion, wherein the fluid retaining portion pivots between an open position and a closed position.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Torres-Umi (US Patent Publication 2019/0090671) does not anticipate or render obvious the claimed invention, however, is analogous because it discloses a micro-spill prevention system comprising a micro-spill prevention unit secured under the spout of a container and comprising an attachment portion secured under the spout, the attachment portion comprising a bucket portion; and a fluid retaining portion coupled to the attachment portion.
Stolzman (US Patent No. 5,450,681) does not anticipate or render obvious the claimed invention, however, is analogous because it discloses an intermediate bulk container (IBC) tote comprising a spout on a front face of the IBC tote.
Carryl (US Patent Publication 2017/0217752), Fowler et al. (US Patent No. 8,172,111), Boyd (US Patent No. 702,181), and Marhoff (US Patent No. 1,702,975) do not anticipate or render obvious the claimed invention, however, are analogous because they disclose a fluid retaining portion rotational coupled to an attachment portion.
While these citations disclose substantial portions of applicant's invention, there is a lack of motivation to combine all of the cited art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R SHAW whose telephone number is (571)272-3697. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN R SHAW/Primary Examiner, Art Unit 3754